Exhibit 12.1 CONTINENTAL AIRLINES, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (IN MILLIONS) Nine Months Ended September 30, Year Ended December 31, Earnings: Earnings (Loss) Before Income Taxes and Minority Interest $ $ ) $ ) $ ) $ $ $ ) Less: Undistributed Earnings (Losses) of Equity Investees - - - 9 18 36 62 Plus: Interest Expense Capitalized Interest ) Amortization of Capital Interest 27 27 36 35 36 40 40 Portion of Rent Expense Representative of Interest Expense $ Fixed Charges: Interest Expense $ Portion of Rent Expense Representative of Interest Expense Total Fixed Charges Coverage Adequacy (Deficiency) $ $ ) $ ) $ ) $ $ $ ) Coverage Ratio N/A N/A N/A N/A
